Citation Nr: 0214494	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-06 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active military service from April 1966 to 
October 1971 and from December 1990 to September 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted to reopen the claim for service connection 
for PTSD.  

In his July 2001 VA Form 9, the veteran requested that he be 
scheduled for a personal hearing before a member of the Board 
at the RO.  However, in August 2001, he clarified that he 
wanted a hearing before a hearing officer at the RO.  This 
hearing was scheduled in October 2001, but he subsequently 
canceled it.  

The issue of de novo adjudication of the issue of entitlement 
to service connection for PTSD will be addressed in the 
Remand portion of this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the duties to inform and assist have been met.  

2.  By an unappealed decision entered in April 1998, the RO 
denied the veteran's initial claim for service connection for 
PTSD.  

3.  Additional evidence received since the April 1998 RO 
decision, considered in conjunction with the record as a 
whole, is new and so significant that it must be considered 
to fairly decide the merits of the claim.  



CONCLUSIONS OF LAW

1.  The April 1998 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2002).  

2.  The additional evidence received subsequent to the April 
1998 rating decision is new and material, and the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. 
§§ 5103A, 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA or Act), Pub. L. No. 106-475, 114 Stat. 2096, 
et seq. (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126) (West Supp. 2001).  Among other 
things, this law eliminated the concept of a well-grounded 
claim, and redefined the obligations of VA with respect to 
the duties to inform and assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. § 5107 note 
(West Supp. 2001); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001).  

Subsequent to the passage of the VCAA, regulations were 
published to implement the various provisions of the Act.  
Specifically, an amendment was promulgated to the regulation 
which governs the evaluation of whether new and material 
evidence has been submitted.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  In 
addition, duty to assist requirements, in addition to those 
provided by VCAA, for claimants trying to reopen a finally 
decided claim, were also promulgated.  See 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 
3.159(c)(1)-(3)).  The provisions of these regulations, which 
apply to assistance in obtaining evidence, were explicitly 
made applicable only to claims to reopen a finally decided 
claim which were received by VA on or after August 29, 2001.  
Id., at 45,620.  Since the veteran's claim to reopen was 
received by the RO prior to this date, the preexisting 
version of 38 C.F.R. § 3.156 applies, and the duty to assist 
and duty to inform provisions of the VCAA apply.  However, 
the duty to assist provisions to be codified at 38 C.F.R. 
§ 3.159, are not applicable to the veteran's claim to reopen.  
See Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 
19, 2002) (holding that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to claimants who seek to reopen a claim by 
submitting new and material evidence).  Consequently, it must 
be determined whether the duty to assist, and the duty to 
inform, provisions of the VCAA have been satisfied in the 
present case.  

For the purposes of this decision, the Board finds that the 
notification provisions of the VCAA have been satisfied.  In 
light of the favorable determination contained herein to 
reopen the claim for service connection for PTSD, further 
development on the question of whether new and material 
evidence has been submitted would provide no additional 
benefit in this regard.  Delay of adjudication for additional 
development is inappropriate where there is no possibility of 
any benefit flowing to the veteran.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991).  

A determination on a claim by the agency of original 
jurisdiction, of which the claimant is properly notified, is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302, and the claim may not thereafter be 
reopened or allowed, except on a showing of new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In the April 1998 rating decision, the RO denied the 
veteran's original claim for service connection for PTSD, 
concluding that there was no evidence that the veteran had 
PTSD due to his active service.  The evidence of record at 
the time of the rating decision included the veteran's 
service medical records.  The veteran was informed of the 
decision and he did not appeal it.  As such, the 
determination is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.156 (as in effect prior to August 29, 2001).  

In January 2000, the veteran sought to reopen his claim.  
Additional evidence associated with the file includes a 
stressor statement from the veteran, a private medical 
statement showing that the veteran had been diagnosed with 
PTSD, the veteran's service personnel reports, and a response 
from the United States Armed Services Center for Unit Records 
Research (USASCRUR) regarding his claimed stressors.  The 
Board finds that this evidence constitutes new and material 
evidence because it was not before the RO in 1998, and bears 
directly and substantially upon the specific matter under 
consideration as it provides evidence critical to deciding a 
claim for service connection for PTSD.  The evidence is 
neither cumulative nor redundant.  Therefore, it may be 
concluded that the additional evidence, when considered in 
conjunction with the record as a whole, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. § 3.156(a) (as in effect 
prior to August 29, 2001).  Accordingly, the claim for 
service connection for PTSD is reopened.  To this extent 
only, the appeal is granted.  


ORDER

New and material evidence has been submitted, the claim for 
service connection for PTSD is reopened, and the appeal is 
granted to this extent.  


REMAND

Subsequent to the issuance of the statement of the case in 
this matter, additional evidence was received at the RO 
before the case was certified to the Board.  A review of the 
file reveals that the case was certified to the Board on June 
25, 2002.  However, evidence from the USASCRUR was stamped 
received by the RO on June 24, 2002.  Since the evidence was 
received prior to transfer of the claims file to the Board, 
the Board must refer this evidence back to the RO for an 
initial review and the issuance of a supplemental statement 
of the case, if appropriate.  38 C.F.R. § 19.37(a) (2002).  

Accordingly, the claim is remanded to the RO for the 
following:

The RO should review the de novo service 
connection issue on appeal in light of 
the recently submitted evidence from 
USASCRUR.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case which 
contains notice of all relevant actions 
taken on the claim, as well as a summary 
of the evidence and applicable laws and 
regulations.  An appropriate period of 
time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  The veteran need take no action 
until he is further notified; however, he has the right to 
submit additional evidence and argument on the matter which 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

